Citation Nr: 1631888	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  16-23 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for sleep apnea.

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for tinnitus. 

(Issues of entitlement to a separate compensable rating for service-connected residuals of a heat stroke, entitlement to an initial rating in excess of 10 percent for a left wrist disability, and entitlement to a total disability rating based on individual unemployability have been addressed in a separate decision.) 

 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1985 and July 2002 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's substantive appeal, filed May 2013, listed the issues of service connection for sleep apnea, tinnitus, a skin condition, and fibromyalgia.  The RO granted the Veteran's fibromyalgia service connection claim in a May 2015 rating decision.  Additionally, on December 17, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his service connection claim for a scalp/skin condition.  Therefore, these issues are not before the Board. 

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The Veteran has a separate set of issues currently pending before the Board.  These issues were merged with the current matter but have been separated by the Board and will be decided by another Veterans Law Judge who took testimony on them in a July 2011 Board hearing.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for sleep apnea and tinnitus in September 2007.

2. The RO denied these claims in an April 2008 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.  

3. The Veteran has since filed new and material evidence to reopen his claims for service connection for sleep apnea and tinnitus. 

4. The Veteran's tinnitus is etiologically related to his in-service noise exposure.


CONCLUSIONS OF LAW

1. The April 2008 rating decision, which denied service connection for sleep apnea and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection for Sleep Apnea and Tinnitus

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran's claims for service connection for sleep apnea and tinnitus associated were previously considered and denied by the RO in an April 2008 rating decision, explaining that the Veteran did not present new and material evidence showing that the Veteran's conditions were related to service.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Since the April 2008 rating decision, the Veteran has presented new and material evidence that raises the reasonable possibility of substantiating the claims.  Regarding sleep apnea, the Veteran testified at the December 2015 Board hearing that he complained of and was prescribed medication for sleep issues during service.  He further alleged that there are missing mental health treatment service records from the file that would substantiate this claim.  Additionally, VA medical records imply that the Veteran's sleep apnea may be aggravated by his service-connected conditions.  Regarding tinnitus, the Veteran was afforded a VA examination in June 2015 and the examiner issued a positive nexus opinion. 

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, the aforementioned evidence suggests a nexus 
between the Veteran's conditions and service.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claims for service connection for sleep apnea and tinnitus.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be proven by presumption.  Where the claimed condition is a "chronic disease" pursuant to 38 C.F.R. § 3.309(a), such as tinnitus (listed as an organic disease of the nervous system), the presumptive service connection provisions of 38 C.F.R. § 3.303(b) will apply.  

Service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  If a condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to presume service connection.  Id.

Additionally, presumptive service connection may be established for certain chronic diseases, including organic diseases of the nervous system, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a); see Walker, 718 F. 3d at 1331.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

Service connection may also be secondary.  The evidence must demonstrate an etiological relationship between a service-connected disability or disabilities and the condition said to be proximately due to the service-connected disability or disabilities.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. 
§ 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




Service Connection Analysis for Tinnitus

The Veteran contends that his tinnitus stems from acoustic trauma in service.  The Veteran's DD-214 shows that he served as a hand grenade expert and a sharpshooter.  He testified before the Board in the December 2015 hearing that both duties exposed him to military noise with little to no hearing protection.  Additionally, he testified that he was exposed to constant noise from helicopter turbines and random explosions.  He contended that, at separation, he reported humming in his ears, rather than ringing, and the examiner stated that did not constitute tinnitus.  

The Veteran's medical records show that the Veteran has regularly reported experiencing tinnitus since service.  These statements are consistent with the Veteran's testimony before the Board in December 2015.  

The Veteran was afforded a VA examination for his tinnitus in June 2015.  The examiner stated that "[t]innitus onset following acoustic trauma is suggestive of cochlear damage, which may or may not be measurable upon pure tone examination."  She reported that "a review of the [Veteran's] service records revealed that he had a documented, high frequency hearing loss in the left ear at his examination on July 29, 2003" and concluded that the Veteran's tinnitus was at least as likely as not caused by or a result of military noise exposure.  

In weighing the medical and lay evidence, the Board finds that the criteria for direct service connection for tinnitus have been met. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In January 2011, the RO mailed the Veteran a preadjudicatory that outlined the evidence required to reopen and substantiate his claims, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA treatment records, SSA records, and supporting lay statements.  The Veteran was also afforded several VA compensation and pension examinations, including in June 2015, to assist in determining the etiology and nature of the Veteran's tinnitus.  The examinations and opinions were adequate because they were performed by a medical professional, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  

Additionally the Veteran provided testimony at a Board hearing in December 2015.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.

ORDER

New and material evidence having been received, the claim to reopen service connection for sleep apnea is granted.

New and material evidence having been received, the claim to reopen service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his currently-diagnosed sleep apnea started in service.  Specifically, he contended that he complained about sleeping issues at Fort Campbell in 2003 and 2004, but was never tested for sleep apnea.  Instead, he was prescribed sleep medication.  He contends that there are missing mental health treatment records from service that show he was prescribed sleeping medication.  The Veteran's service records from June 2003 show that the Veteran was enrolled in a stress management program but these records are not associated with the claims file.

The Veteran further reported, before the Board, that his girlfriend, who was a nurse, told him that he stopped breathing at night and to seek treatment.  This is supported by a lay statement associated with the record, submitted in June 2003, in which a nurse named J.L. reported that the Veteran experienced frequent sleep issues.  Additionally, in June 2003, the Veteran complained of frequent trouble sleeping during a post-deployment medical assessment. 

VA medical records show that he was taking amitriptyline QHS PRN for sleep in May 2004, only two months after separation from service.  In December 2004, he underwent a sleep test at VA and was diagnosed with severe sleep apnea.  

In addition to direct service connection, VA medical records indicate that the Veteran's sleep apnea may be aggravated by his service-connected conditions.  Specifically, in September 2011, records note that the Veteran was diagnosed with fibromyalgia, which impacts mood and sleep.    

As discussed above and as alleged by the Veteran, there are missing service records that may substantiate his claim that he was treated for sleeping problems during service.  Additionally, the Veteran's VA medical records indicate that his sleep apnea may be aggravated by his service-connected conditions.  A remand is necessary to obtain a VA opinion and outstanding service records to ensure that there is a complete record upon which to decide the merits of his claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the stress management program in which the Veteran was enrolled during his second period of service, from 2002-2004.  If these records do not exist or cannot be obtained, make a formal finding of unavailability and notify the Veteran.

2.  After obtaining the service treatment records or determining they are unavailable, obtain a medical opinion regarding the etiology of the Veteran's sleep apnea.  The entire claims file (including this remand) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should provide opinions as to the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise related to service? 

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his service-connected fibromyalgia?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


